LATTIMORE, Judge.
Conviction for theft of chickens; punishment eighteen months in the penitentiary.
We find in the record an original transcript and two supplemental transcripts, the second of which supplemental transcripts contains three bills of exceptions, each of which appears to have been filed on the 9th of December, 1936, by the clerk of the trial court. The notice of appeal herein was entered on September 14, 1936, and the trial term of the court below adjourned on the same day. Nothing in the record reflects the allowance of any time in which to file bills of exceptions, — in which case appellant would be relegated to the statutory allowance of thirty days after the adjournment of court. In the first supplemental transcript referred to appears an order of the trial court of date October 19, 1936, attempting to grant to appellant an extension of fifty days from that date in which to file bills of exceptions and statement of facts. In numerous cases this court has said that for an order of extension of time to be effective, same must be made at some time during the trial term of the court below, or else within the thirty days allowed by statute from the adjournment of the court, or else within a period of time included in some order already made. It appearing from the record before us that the order of the court, attempting to grant appellant said fifty days for filing bills of exceptions, was not made within thirty days after adjournment, and not within any period theretofore granted for such filing, — we are compelled to hold said three bills of exceptions filed too late, and that same can not be considered. The statement of facts seems amply sufficient to support the jury’s conclusion of guilt.
No error appearing, the judgment will be affirmed.

Affirmed.